I)ISNIISS;   Opinion   filed September 20, 2012




                                             In The
                              Qtntrt uf Apprih
                         jI! Iitrirt rif Iixwi at at1a
                                      No. 05-12-00384-CV


                             ROBERT E. IIUTCIIISON, Appellant

                                                  V.

                          BRUSNIAK BLACKWFLL, P.C., Appellee


                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-1l-01372


                             MEMORANDUM OPINION
                            Before Justices Bridges. Francis, and Lang
                                   Opinion By Justice Francis

       Beibre the Court is appellant’s motion to dismiss the appeal. Appellant asks that the Court

dismiss the appeal and assess all costs against him. We grant appellant’s motion and dismiss the

appeal. See TEx. R. App. P. 42.l(a)(1).




                                                       MOLLY F  1
                                                       JUSTI CE

1 20384F.P05
                                Juiirt tif I\p.ica1
                        Fift1! Diitrfrt uf rxwi at Ja11a

                                       JUDGMENT
ROBERT E. FIUTCHISON. Appellant                     Appeal from the 14th Judicial District Court
                                                    of Dallas County. Texas. (Tr.Ct.No. DC-I I-
No. 05-12-00384-CV           V.                     01372).
                                                    Opinion delivered by Justice Francis. Justices
BRUSNIAK B[ACKVvLI I PC Appellee                    Bridges and Lang, participating.




       Based on the Courfs opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee. Brusniak Blackwell. P.C recover its costs of the appeal from
                                                             ..



appellant. Robert F. Huichison.


Judgment entered September 20. 2012.




                                                   JUSTICE